DETAILED ALLOWANCE ACTION
 

I. Response to Amendment
1.  	Applicant’s Amendment filed on August 7, 2020 (the “Amendment”) in response to the Office action mailed on May 7, 2020 (the “prior Office action”) complies with rule 37 CFR 1.173 applied to amendments in the reissue application of the U.S. Patent No. 9,025,037 B2 (the ‘037 patent).  The Amendments to the specification, claims and drawings, see pages 2-8 of the Amendment, have been entered.  The ‘037 patent’s original claims 1, 8, and 9-11 have been amended, claims 2-7, 12 and 13 are original, and claims 14-17 are new or amended new claims.  
Thus, claims 1-17 are pending and they are considered in this reissue proceeding.  Of which, claims 1, 8, 9, 11, and 14-17 are independent claims.
2. 	Applicant’s declaration, see forms PTO/AIA /05, in compliance with 37 CFR 1.63, 1.64 or 1.67 and 37 CFR 1.175 filed with the Amendment has been accepted, and it is placed in the application file record. 
  II. Response to Arguments
1. 	Applicant’s Arguments/Remarks, see pages 9-16 of the Amendment, and the declaration, with respect to the pending claims 1-17 have been considered and are persuasive.  The objections and/or rejections of the claims recited in the prior Office action have been withdrawn. 

III. Prior Art References
1. 	US 2004/0212678 A1 	10/2004 	Cooper et al. (“Cooper”),
2. 	US 2004/0183908 A1 	9/2004 	Tominaga et al. (“Tominaga”),
3. 	US 2004/0257462 A1 	12/2004 	Goris et al. (“Goris”), and
4. 	US 2013/0182065 A1 	7/2013 	Chen


IV. Allowable Subject Matter
1. 	Claims 1-17 are allowed.
2.  	The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an event data recorder (EDR) 200 device installed in automobiles to record information related to vehicle, id. Abstract, and col. 1:11-18.  

    PNG
    media_image1.png
    471
    685
    media_image1.png
    Greyscale

The EDR 200 includes a screen 210, a memory module 220, a timing circuit 230, a control module 240, an image-recording module 250, a power supply module 260, and a transmitting interface 270, id. col. 2: 42-46, and is operated in two operational modes, e.g., a first mode (i.e., the driving mode) and a second mode (i.e., the parking mode), for performing a first video recording function and a second video recording function/or photograph function for providing a reduced or low power consumption, id. col. 1:7-9, and col. 1: 60-63.  Particularly, 
Regarding claim 1, which identifies, inter alia, an uniquely distinct combination of features comprising: “a processing circuit detecting a specific event according to an image obtained by the image-capturing circuit when performing the photograph function and outputting a wakeup signal when detecting the specific event;” and “wherein when the event data recorder is powered by an external power supply coupled to the event data recorder, the event data recorder is operated in the driving mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by the built-in power supply and is operated in the parking mode.” (Claim 1).
Regarding claim 8, which identifies, inter alia, an uniquely distinct combination of features comprising: “a processing circuit determining whether the image capturing circuit should further perform the video recording function in the parking mode according to photos obtained when the image-capturing circuit performs the photograph function, wherein a quality of the video recording function in the driving mode is higher than a quality of the photograph function in the parking mode;” and “wherein when an event data recorder comprising the image-recording module is powered by an external power supply coupled to the event data recorder, the image recording module is operated in the driving mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by a built-in power supply and the image-recording module is operated in the parking mode.” (Claim 8).
Regarding claim 9, which identifies, inter alia, an uniquely distinct combination of features comprising: “a module timing circuit configured to provide a module clock signal;”, “an image-capturing circuit receiving the module clock signal in a parking mode;”, and “wherein when an event data recorder comprising the image-recording module is powered by an external power supply coupled to the event data recorder, the image recording module is operated in a driving mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by a built-in power supply and the image-recording module is operated in the parking mode.” (Claim 9).
Regarding claim 11, which identifies, inter alia, an uniquely distinct combination of features comprising: “a module timing circuit configured to provide a module clock signal;”, “an image-capturing circuit, when receiving a system clock signal external to the image-recording module, performing a first image-capturing function in a driving mode according to the system clock signal; and when not receiving the system clock signal, performing a second image-capturing function in a parking mode according to the module clock signal;”, and “wherein when the power supply module receives the external power, the event data recorder is operated in the driving mode, and when the external power supply is no longer available to provide power to the power supply module, the power supply module receives the built-in power and the event data recorder is operated in the parking mode.” (Claim 11). 
Regarding claim 14, which identifies, inter alia, an uniquely distinct combination of features comprising: “ an image-recording module configured to perform a first video recording function in a driving mode and perform a second video recording function or a photograph function in a parking mode, the image-recording module configured to output a wakeup signal when detecting a specific event;” and “wherein when the event date recorder is powered by an external power supply coupled to the event data recorder, the event data recorder is operated in the driving mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by the built-in power supply and is operated in the parking mode.” (Claim 14).
Regarding claim 15, which identifies, inter alia, an uniquely distinct combination of features comprising: “an image-recording module configured to perform a first video recording function in a power supply mode and perform a second video recording function or a photograph function in a battery supply mode, the image-recording module configured to output a wakeup signal when detecting a specific event;” and “ wherein when the event data recorder is powered by an external power supply coupled to the event data recorder, the event data recorder is operated in the power supply mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by the battery power supply and is operated in the battery supply mode.” (Claim 15).
Regarding claim 16, which identifies, inter alia, an uniquely distinct combination of features comprising: “an image-recording module configured to perform a first video recording function in a power supply mode and perform a second video recording function or a photograph function in a battery supply mode, the image-recording module configured to output a wakeup signal when detecting a specific event caused by difference between an image parameter of two consecutive photos;” and “wherein when the event data recorder is powered by an external power supply coupled to the event data recorder, the event data recorder is operated in the power supply mode, and when the external power supply is no longer available to provide power to the event data recorder, the event data recorder is powered by the battery power supply and is operated in the battery supply mode.” (Claim 16).
Regarding claim 17, which identifies, inter alia, an uniquely distinct combination of features comprising: “an image-recording module configured to perform a first video recording function in a first mode and perform a second video recording function or a photograph function in a second mode, the image-recording module configured to output a wakeup signal when detecting a specific event;”, “a control module configured to activate the image-recording module for performing the second video recording function or the photograph function when receiving the wakeup signal;”, and “wherein the event data recorder is powered by an external power supply coupled to the event data recorder when the event data recorder is operated in the first mode, and the external power supply is no longer available to provide power to the event data recorder when the event data recorder is powered by the built-in power supply and is operated in the second mode.” (Claim 17).
Whereas, the closest prior art references: 
1. 	Cooper et al., US 2004/0212678 A1, teach a low power motion detector 100 including image acquisition system 102, digital signal processor (controller) 104, input/output (I/O) interface 106, memory 108, and lens 110, id. Fig. 1 and ¶ [0020].  The motion detector 100 is operated primarily in a low power consumption sleep mode, and includes an internal timer to wake the detector 100 to capture images, id. ¶ [0028], and the processor 104 is configured to detect motion from images captured by the acquisition system 102, id. Fig. 3, and ¶s [0022] and [0023].  However, Cooper does not teach an image-recording module configured to perform different modes of video recording function and/or photograph function based on an external power supply or a built-in power supply. 
2. 	Tominaga et al., US 2004/0183908 A1, discloses a photographic system comprising a plurality of cameras 1A-1C, a camera controller 2, and a synchronous photography timing controller 3, id. Fig. 1, and ¶ [0052].  The cameras 1A-1C are high-speed video cameras, id. ¶ [0052], the camera controller 2 is operable by a photographer to input and set various photographic conditions for the cameras 1A-1C, id. ¶ [0053]; and the synchronous photography timing controller 3 is used when synchronous photography is carried out with two or more cameras, id. ¶ [0054].  Wherein, each camera includes an a photographic sequence control circuit 11, a PPL circuit 12, an internal clock oscillator circuit 13, and input clock selector switch 14, and a receiving circuit 15, id. ¶ [0056].  By switching action of the input clock selector switch 14, the clock to the photographic sequence control circuit 11 is switched between the external clock signal and internal clock signal for obtaining a photographic sequence, when the internal clock signal is inputted to the photographic sequence control circuit 11, the photographic sequence of the camera 1A-1C proceeds according to the internal clock, and when the external clock signal is inputted to the photographic sequence control circuit 11, the photographic sequence of the camera 1A-1C proceeds according to the external clock, id. Fig. 2 and ¶s [0060]-[0062].  However, Tominaga does not teach an image recording module configured to perform different modes of video recording function and/or photograph function based on an external power supply or a built-in power supply. 
3. 	Goris et al., US 2004/0257462 A1, teaches a digital camera 100 having a lens and image sensor 102, an image processing system 104, an adjustable clock circuit 105, a plurality of memories 106, 108, 116, and 120, a display 109, a management processor 110, a battery 112, and an external power connector 124, id. Fig. 1 and ¶s [0042]-[0046].  The camera 100 is used to capture color images and performing color processing and other image processing operations, id. Fig. 2 and ¶s [0042]-[0046].  Goris also teaches that if the battery power is below reserve level, e.g., the minimum level determined as the minimum battery charge level, an external source can be used to continue id. ¶s [0050]-[0051].  However, Goris does not teach an image-recording module configured to perform different modes of video recording function and/or photograph function based on an external power supply or a built-in power supply.
4. 	Chen, US 2013/0182065 A1, discloses a vehicle event data recorder (EDR) and anti-theft alarm system 100 consisting of a power management system 101, a 360 degree panoramic lens 102, a digital signal processor  (DSP) 103, a digital storage unit 104, a mini display 105, an operating unit 106 and a wireless communication module 107, id. Fig. 1, Abstract, and ¶ [0016].  The power management system 101 obtains electricity from the power supply system 201 of the car using the vehicle event data recorder and anti-theft alarm system, id. Fig. 1, and ¶ [0017]. When the car is running, the 360 degree panoramic lens 102 picks up images in front of the car, id. ¶ [0018].  After parking of the car in a parking place or area, the 360-degree panoramic lens 102 keeps picking up surrounding images for processing by the digital signal processor (DSP) 103, id. ¶ [0019].  However, Chen does not teach an image recording module configured to perform different modes of video recording function and/or photograph function based on an external power supply or a built-in power supply.
	The references, Cooper, Tominaga, Goris, and Chen, singularly or in combination, fails to teach or suggest the above-underlined identified features of the claimed inventions.
 	Claims 1, 8, 9, 11, and 14-17 are therefore allowed.

	Regarding claims 2-7, 10, 12 and 13, each depends from base claim 1, 9, or 11, and is patentable at least by virtue of its dependency.

V. Conclusion
1. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:00AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571 272 6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
2. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992